EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason H. Vick on 18 August 2022.

The application has been amended as follows: 
In the claims (as filed on 18 May 2020): 
In claim 1 / ll. 21: “the direction” 
In claim 2 / ll. 1: “the holding section” 
In claim 2 / ll. 1: “[[the]] an open side” 
In claim 2 / ll. 4: “the holding section” 
In claim 5 / ll. 2: “can be [[to]] at least one of” 
In claim 8 / ll. 1-2: “the second groove” 
In claim 9 / ll. 6: “a plurality of orientations about” 
In claim 11 / ll. 2: “and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a positioning system comprising first and second working elements comprising tubular shafts, an arc element with a holding element and a curved rail, wherein the curved rail is arranged on the holding element and the holding element is configured to be fastened on the first tubular shaft by a fastening element, and a guiding element having a holding section adapted to be guided on the rail and a guiding section adapted to receive the second tubular shaft and guide it in a center direction perpendicular to an arc direction of the curved rail, wherein the holding section has a locking element which secures the guiding element to the rail, wherein the locking element blocks displacement of the holding section in a transverse direction in a locking position and allows displacement of the holding section in a transverse direction in a release position, wherein the transverse direction is perpendicular to the arc direction and perpendicular to the center direction. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 11,266,422 to Muser discloses a positioning system comprising a first tubular shaft 400, a second working element 200, an arc element with a holding element 304 and a curved rail 300, wherein the holding element fastens on the first tubular shaft, shown in FIG. 2, and a guiding element 206 for guiding on the rail (col. 3 / ll. 13-66), shown in FIGs. 2 and 3A, but does not disclose the second working element having a second tubular shaft, wherein the guiding element is adapted to receive the second tubular shaft, or wherein the guiding element can be displaced in a transverse direction from the rail when a locking element of the guiding element is in a release position, due to the angled side 216 of the guiding element being received in a complementarily shaped slot 306 in the rail (col. 4 / ll. 38-52), shown in FIGs. 3A, 4, and 6. 
U.S. Patent No. US 9,198,676 to Pilgeram et al. discloses a positioning system comprising a first tubular shaft 140, a second working element 160, an arc element with a holding element 130 and a curved rail 120, wherein the holding element fastens on the first tubular shaft (col. 3 / ll. 31 – col. 4 / ll. 14), shown in FIG. 1, but does not disclose the second working element having a second tubular shaft, or a guiding element that is guided on the rail and receives the second tubular shaft, wherein the guiding element can be displaced in a transverse direction from the rail when a locking element of the guiding element is in a release position. 
U.S. Patent No. US 8,801,717 to Herdrich et al. discloses a positioning system comprising a first working element 4, a second tubular shaft 20, an arc element with a curved rail 2, and a guiding element 12 for guiding on the rail and receiving the second tubular shaft, wherein the guiding element has a locking element 14 for securing the guiding element on the rail and blocking or allowing displacement of the guiding element in a transverse direction (col. 6 / ll. 24-51), shown in FIGs. 1-2, but does not disclose the first working element having a first tubular shaft, or the arc element having a holding element for fastening on the first tubular shaft. 
U.S. Patent No. US 6,918,916 to Gobel et al. discloses a positioning system comprising a first tubular shaft 2, a second working element 5, an arc element with a holding element 4 and a curved rail 3, wherein the holding element fastens on the first tubular shaft (col. 3 / ll. 23 – col. 4 / ll. 7), shown in FIGs. 1-4, but does not disclose the second working element having a second tubular shaft, or a guiding element that is guided on the rail and receives the second tubular shaft, wherein the guiding element can be displaced in a transverse direction from the rail when a locking element of the guiding element is in a release position. 
U.S. Patent No. US 5,688,284 to Chervitz et al. discloses a positioning system comprising a first working element 11, a second tubular shaft 60, an arc element with a holding element 15 and a curved rail 35, wherein the holding element fastens on the first working element, and a guiding element 45 for guiding on the rail and receiving the second tubular shaft, wherein the guiding element has a locking element 51 for securing the guiding element on the rail (col. 6 / ll. 3-35), shown in FIGs. 1-2, but does not disclose the first working element having a first tubular shaft, or wherein the guiding element can be displaced in a transverse direction from the rail when the locking element of the guiding element is in a release position. 
U.S. Patent No. US 5,458,602 to Goble et al. discloses a positioning system comprising a first tubular shaft 103, a second working element 503, an arc element with a holding element 3 and a curved rail 303, wherein the holding element fastens on the first tubular shaft, and a guiding element 403 for guiding on the rail and receiving the second working element (col. 3 / ll. 31 – col. 4 / ll. 14), shown in FIG. 2, but does not disclose the second working element having a second tubular shaft, or wherein the guiding element can be displaced in a transverse direction from the rail when a locking element of the guiding element is in a release position. 
U.S. Patent Application Publication No. US 2017/0252048 to Sauer et al. discloses a positioning system comprising a first tubular shaft 30, a second working element 47, an arc element with a holding element 51 and a curved rail 50, wherein the holding element fastens on the first tubular shaft, and a guiding element 70 for guiding on the rail (¶78-80), shown in FIG. 1, but does not disclose the second working element having a second tubular shaft, wherein the guiding element is adapted to receive the second tubular shaft, or wherein the guiding element can be displaced in a transverse direction from the rail when a locking element of the guiding element is in a release position, due to the tongue in groove connection between the guiding element and rail (¶82), shown in FIG. 3. 
It would not have been obvious in view of the cited art to make modifications to resolve the above deficiencies and arrive at the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775